DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             PAUL LOPEZ,
                              Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-1501

                              [July 1, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Judge; L.T. Case No. 43-2018-
CF001557A.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Morgan v. State, 45 Fla. L. Weekly D1354 (Fla. 4th DCA
June 3, 2020).

WARNER, GROSS and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.